DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In view of Applicant’s Amendment to the Claims, the Drawing Objection is withdrawn.
 Specification
The Amendment to the Specification is acceptable and will be entered. 

Response to Arguments
Applicant’s arguments, see page 5, filed June 28, 2022,with respect to Claims 1-4 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-4 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed June 28, 2022,with respect to Claims 1-4 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-4 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a fencing device for installing or removing a fence, the fence including posts, and a net or multiple wires connected to the post, the posts having at least two protrusions, and the device being movable by being mounted on a vehicle or trailer, the device including the combination of:
a reel for unwinding the fence; and 
a guide having at least one guide profile for guiding the posts from the reel to the ground or for extracting the posts from the ground, 
the guide being inclined obliquely downwards from the reel, and 
the guide being configured such that a bottom portion of the at least one guide profile engages a first protrusion on the post during installation operations to drive the posts into the ground, and
the guide being configured such that a top portion of the at least one guide profile engages a second protrusion on the post during extraction operations to pull the post from the ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652